Title: To Thomas Jefferson from David Ross, 22 October 1785
From: Ross, David
To: Jefferson, Thomas



Sir
Richmond 22 Octb. 1785

I Expect this letter will be delivered to You by Capt. Lewis Littlepage who has been here for some time on a visit to his friends. As You are not a stranger to this Young Gentleman’s character and extraordinary talents it would be superflous in me to say any thing in his favour. This Country at present furnishes nothing remarkable or very interesting to strangers but to you perhaps more trivial Circumstances may not be unacceptable. After the Peace the large importations of Merchandize and the advanced prices in ready Money for our produce Created a Considerable bustle and gave an appearance of business to our several Towns on Navigations. Rents rose exceedingly which encouraged building and this place as well as many others are exceedingly increased.
At present the price of our Staple is reduced to 25/. Money much scarce and a Considerable difficulty apprehended in paying Public and private debts this Year.
Our Assembly are now met tho’ not a sufficient number to make House. It is expected by some there will be a large Emission of paper money in order to pay off our Domestic Creditors and thereby stop the interest. This scheme will no doubt meet with considerable opposition. It seems to be the design of the Present members to repeal the Law passed last session for Circuit Courts. I suppose you have heard that the Kentuckey Country are about to seperate from us and form them selves into an independent State. Messrs. George Mutter and Harry Innes are just arrived from that Country as Commissioners to treat upon that business. Some parts of North Carolina have also formed themselves into a New State but they are not recognized by Congress nor have they obtain’d the Permission of the Parent State. The Kentuckey people have hitherto Conducted their measures with great Moderation and respect. The long talkt of and much wisht for improvement of the Navigation of James River and Powtmk. is actually begun under the Auspices of Genl. Washington.
Commissioners have viewd James River from Lynch’s ferry upwards and in the dry weather this summer they went up with two large Canoes through the great mountain Falls to Fort Young about 120 Miles from Lynch’s ferry. They say the Navigation through the Mountain will be at a small expence made as good as  the Seven Islands or Goolsby’s falls, and from the mountain up to Fort Young the Navigation is good. They found the distance from Fort Young to the Navigable part of Green Briar 26 miles. Their intention was to explore that river to the Great Canaway and from thence to the Rapids but the Indians having done some mischief about that time they could not procure proper hands and Canoes and Can only report from the information of others that the navigation down to the Falls of the Canaway is pretty good. Commissioners are appointed to make a similar survey of Powtmk. River but they have not yet proceeded on the business. ’Tis also in Contemplation to make a navigable Cut from Nansamund river through the dismal swamp to a place Call’d the plank bridge on a branch of Perquimans. These great improvements of such Public Utility must give You real satisfaction and I fondly hope we shall soon lay the foundation for establishing some usefull Manufactures. Whilst we continue to export the Raw produce of our soil and import almost every thing we use, we must be poor and dependent. I am sure you have many anxious thoughts for the prosperity of Your Country and I am also sure any hints you may be pleased to give to men of influence here would be attended with happy effects. A few days ago I was Consulted on Sir Robert Herries’s offer of supplying the Farmers General with Tobacco. I have heard his offer was rejected and that Messrs. Morris of Philadelphia and Alexander of this place have either got the Contract or the Agency of their Purchases here. ’Tis thought probable they are fixt for the present and that the Agency of those Gentlemen may give satisfaction. Should they not, or should they divide or extend the Agency I have subscribed to some propositions that will Pass through Governor Henry to you. At the same time have little expectations that Men so little known can succede in such business.
This last season has been very unfavorable for Corn and Tobacco. There will be a real scarcity of the former. Of the latter, from the vast preparations that were made, there will after all the disasters that have happened to it be enough or too much made for the Consumption. A small black bug little known till the year 82 and 83 has entirely ruined the Crops of Wheat in the Counties south of James River untill You approach the Mountains, and flour for the use of Private families in the interior Counties is a Considerable article of Commerce at our sea Ports. I hope this troublesome insect  is on the decline. I shall only add that I am with great respect Your Mo ob Servt.,

David Ross

